DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Fig. 4: reference label 400.  
Fig. 5: reference labels 558A-558C. 
Fig. 9: reference label 904B. Applicant has a typo in specification paragraph [00122]: instead of two 904A values, one of them should be changed to 904B. 
Fig. 16: reference label 1621 and 1628.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the terms IEEE® and BLUETOOTH®, which are a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology. It should also include a ®, TM or SM, whichever is appropriate.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 18 is objected to because of the following informality: on line 10, the comma should be changed to a semicolon. Thus, the claim should be amended like so: “operate each ML model to determine an accuracy of the ML model[[,]]; and”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is being rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim 6 recites the limitation “the combination”.  There is insufficient antecedent basis for this limitation in the claim. Claim 6 depends from claims 5 and 1, but those claims do not recite “combination”. It is noted that claim 4 does recite “a combination”, but claim 6 does not depend from claim 4. Accordingly, claim 6 lacks sufficient antecedent basis. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 for all claims
Under the first part of the analysis, claims 1-7 recite a method, claims 8-13 recite a system, and claims 14-17 recite a non-transitory machine-readable medium with instructions as executed by a machine. The claims thus recite a process, a machine, and a process as executed on a machine, respectively. Accordingly, these claims fall within the four statutory categories and the analysis now proceeds to Step 2A, Prongs 1 and 2 and then Step 2B.


Claim 1
	Step 2A, prong 1: the following limitations on lines 5-8 recite mental processes:
	“generating respective pseudolabels for the data based on the previously assigned labels, the data, a class vector determined by an ML model, and a noise model; and 
substituting the pseudolabels for the previously assigned labels ….”
The above limitations describe mental processes because, under a broadest reasonable interpretation, generating pseudolabel data from previously assigned labels as well as a class vector with a noise model, wherein the noise model is defined as relating to a statistical model to determine labels with an estimated error probability value (see specification [0033] and [0034]), relates to observations, evaluations, judgments, or opinions that can be performed mentally or with the aid of a pen and paper (see MPEP 2106.04(a)(2)(III)). That is, the noise model is essentially a statistical probability computation for errors, and thus relates to observations, evaluations, judgments, or opinions that can be performed mentally or with the aid of a pen and paper (see MPEP 2106.04(a)(2)(III)). The incorporation of the ML model to determine the class vector, wherein such a determination constitutes a mental process, then amounts to a mental process that can be performed on a generic computer as denoted by the ML model. See MPEP 2106.04(a)(2)(III)(C). As such, the generating limitation denotes a mental process. 
The substituting of the generated labels for previous labels limitation is also a mental process because, under a broadest reasonable interpretation, relates to observations, evaluations, judgments, or opinions that can be performed mentally or with the aid of a pen and paper (see MPEP 2106.04(a)(2)(III)). That is, one can mentally perform substitutions of labels. 

Step 2A, prong 2: the following limitation on lines 1-4 and 7-8 recite additional elements:
“A method of training a machine learning (ML) model using pseudolabels, the method performed by circuitry configured to implement a pseudolabel generator, the method comprising:
receiving previously assigned labels indicating an expected classification for data, the labels having a specified uncertainty; …
… in a next epoch of training the ML model ….”
The preamble recites additional elements related to mere instructions for applying the judicial exception, i.e. the steps related to the ML model to implement a pseudolabel generator, on a generic computing device such as the circuitry (see MPEP 2106.05(f)). The receiving limitation recites, at a high level of generality, the additional element of an insignificant extra-solution activity related to mere data gathering (see MPEP 2106.05(g)). The recitation describing a next epoch of the ML model recites the additional element of mere instructions for applying the judicial exception (see MPEP 2106.05(f)). Thus, the limitations taken together do not integrate the judicial exception into a practical application. 
Step 2B: the limitations recited do not amount to significantly more than the judicial exception. As stated above, the preamble relates to mere instructions to apply the judicial exception on a generic computing device, wherein such application does not amount to significantly more than the judicial exception because the use of generic tools to execute the 
Furthermore, the courts have found that limitations regarding “obtaining information”, when recited at a high level of generality, denote mere data gathering indicative of an insignificant extra-solution activity (see MPEP 2106.05(g)). Wherein “receiving or transmitting data over a network” or “storing and retrieving information in memory” are known to be well-understood, routine, and conventional activities when recited at a high level of generality (see MPEP 2106.05(d)(II)). As such, the receiving limitation in the claim is not significantly more than the judicial exception. Thus, the preamble and the receiving limitation do not amount to significantly more than the judicial exception. 

Claim 2
Step 2A, prong 1: the claim recites “wherein generating the respective pseudolabel includes determining, for each class, a probability of that class given the data”.
The limitation describes a mental process because determining probability of a class for each class is a process that, under a broadest reasonable interpretation, relates to observations, evaluations, judgments, or opinions that can be performed mentally or with the aid of a pen and paper (see MPEP 2106.04(a)(2)(III)). As such, the claim denotes a mental process. 
Step 2A, prong 2: the claim does not recite any additional elements that integrate the judicial exception into a practical application.
Step 2B: the claim does note recite any additional elements that amount to significantly more than the judicial exception.

Claim 3
Step 2A, prong 1: the claim recites “wherein generating the respective pseudolabel further includes determining, for each label, a probability of the label given that class”. 
The limitation describes a mental process because determining probability of each label for a class is a process that, under a broadest reasonable interpretation, relates to observations, evaluations, judgments, or opinions that can be performed mentally or with the aid of a pen and paper (see MPEP 2106.04(a)(2)(III)). As such, the claim denotes a mental process. 
Step 2A, prong 2: the claim does not recite any additional elements that integrate the judicial exception into a practical application.
Step 2B: the claim does note recite any additional elements that amount to significantly more than the judicial exception.

Claim 4 
Step 2A, prong 1: the claim recites “wherein generating the respective pseudolabel further includes determining a class label associated with a probability based on a combination of the determined probability of the class given the data and the determined probability of the label given the class”.
The limitation describes a mental process because determining class label with a probability based on a combination of other probabilities is a process that, under a broadest reasonable interpretation, relates to observations, evaluations, judgments, or opinions that can be performed mentally or with the aid of a pen and paper (see MPEP 2106.04(a)(2)(III)). As such, the claim denotes a mental process. 
Step 2A, prong 2: the claim does not recite any additional elements that integrate the judicial exception into a practical application.
Step 2B: the claim does note recite any additional elements that amount to significantly more than the judicial exception.

Claim 5
Step 2A, prong 1: the claim recites “wherein the noise model indicates, based on the specified uncertainty, a likelihood of the previously assigned label being correct”. 
The limitation describes a mental process because indicating a likelihood of whether the previously assigned label is correct is a process that, under a broadest reasonable interpretation, relates to observations, evaluations, judgments, or opinions that can be performed mentally or with the aid of a pen and paper (see MPEP 2106.04(a)(2)(III)). Furthermore, as previously explained in claim 1, the noise model is essentially a statistical probability model. That is, the noise model is also a mental process because under a broadest reasonable interpretation, it relates to observations, evaluations, judgments, or opinions that can be performed mentally or with the aid of a pen and paper (see MPEP 2106.04(a)(2)(III)). As such, the indication limitation along with the noise model denotes a mental process. 
Step 2A, prong 2: the claim does not recite any additional elements that integrate the judicial exception into a practical application.
Step 2B: the claim does note recite any additional elements that amount to significantly more than the judicial exception.


Claim 6
Step 2A, prong 1: the claim recites “wherein the class associated with the combination having a highest value is provided as the pseudolabel”. 
The limitation describes a mental process because a class with the highest value is provided as a pseudolabel is a process that, under a broadest reasonable interpretation, relates to observations, evaluations, judgments, or opinions that can be performed mentally or with the aid of a pen and paper (see MPEP 2106.04(a)(2)(III)). Here, the claim is essentially describing that the class associated with the combination having the highest value would be selected as the pseudolabel, which is a mental process for the reasons stated above. As such, the claim denotes a mental process. 
Step 2A, prong 2: the claim does not recite any additional elements that integrate the judicial exception into a practical application.
Step 2B: the claim does note recite any additional elements that amount to significantly more than the judicial exception.

Claim 7
Step 2A, prong 1: the claim recites “wherein the noise model indicates, for each label and class combination, a probability that the label is erroneously associated with the data when the class is the proper label”.
The limitation describes a mental process because indicating for each label and class combination a probability of whether the label is wrong for the data while the class is the correct label for the data is a process that, under a broadest reasonable interpretation, relates to observations, evaluations, judgments, or opinions that can be performed mentally or with the aid 
Step 2A, prong 2: the claim does not recite any additional elements that integrate the judicial exception into a practical application.
Step 2B: the claim does note recite any additional elements that amount to significantly more than the judicial exception.

Claims 8-12 and 14-17
Independent claims 8 and 14 are substantially similar to independent claim 1 and thus are rejected for the same/similar reasons as claim 1. Independent claim 8 just adds in a system comprising memory and circuitry for processing the method, which still amounts to a mental process that can be performed on a generic computer. See MPEP 2106.04(a)(2)(III)(C). Likewise, independent claim 14 just adds in a non-transitory computer readable storage media and a machine, which still amounts to a mental process that can be performed on a generic computer. See MPEP 2106.04(a)(2)(III)(C).
Dependent claims 9-12 are substantially similar to dependent claims 2-6 and are rejected for the same/similar reasons as claims 2-5. Dependent claims 15-17 are substantially similar to dependent claims 2-4 and are rejected for the same/similar reasons as claims 2-4.
claim 13 depends from claim 8, but it is different than the other dependent claims and thus is analyzed below.

Claim 13
Step 2A, prong 1: the claim recites “wherein the ML model is a segmentation model that classifies image pixels, the previously assigned labels are one of bounding boxes, ellipses, point targets, 35and polygons for target objects represented in images and the noise model estimates the probability of mislabeled pixels”. 
The limitation describes a mental process because classifying target objects in images based on segmentation using a particular shape or target points is a process that, under a broadest reasonable interpretation, relates to observations, evaluations, judgments, or opinions that can be performed mentally or with the aid of a pen and paper (see MPEP 2106.04(a)(2)(III)). The use of a ML model to perform the mental segmentation process amounts to the use of a generic computer to perform the mental process. See MPEP 2106.04(a)(2)(III)(C).
 Likewise, estimating probability of mislabeled pixels is also a process that, under a broadest reasonable interpretation, relates to observations, evaluations, judgments, or opinions that can be performed mentally or with the aid of a pen and paper (see MPEP 2106.04(a)(2)(III)). 
The noise model is essentially a statistical probability computation for errors (see specification [0033] and [0034]). That is, the noise model is also a mental process because under a broadest reasonable interpretation, it relates to observations, evaluations, judgments, or opinions that can be performed mentally or with the aid of a pen and paper (see MPEP 2106.04(a)(2)(III)). As such, the estimation probability limitation along with the noise model denotes a mental process.
	Therefore, the claim amounts to a mental process.  
Step 2A, prong 2: the claim does not recite any additional elements that integrate the judicial exception into a practical application.
Step 2B: the claim does note recite any additional elements that amount to significantly more than the judicial exception.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2019/0130220, hereinafter Zou) in view of Chu et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2018/0096261, hereinafter Chu) and Sukhbaatar et. al., “Learning from Noisy Labels with Deep Neural Networks” (hereinafter Sukhbaatar). 

Regarding claim 1, Zou teaches:
A method of training a machine learning (ML) model using pseudolabels, …, the method comprising ([0038] and [0041]-[0042]: describing training of a neural network (NN), i.e. machine learning model, that involves pseudo labels.):
receiving previously assigned labels indicating an expected classification for data ([0032]-[0034]: describing a training of the NN based on ground truth labeled data, i.e. previously assigned labels, to obtain predicted labels with a quantitative measure comprising a loss function between the two labels. Wherein the predicted label with quantitative measure denotes the expected classification.), the labels having a specified uncertainty ([0043]-[0044]: describing a spatial prior distribution associated with the labels and related classes.); 
generating respective pseudolabels for the data based on the previously assigned labels ([0032]-[0034]: describing ground truth labels which denotes previously assigned labels. Wherein the ground truth labels can used to generate approximated ground truth labels, AKA pseudo labels, using the NN ([0038] and [0041]-[0042]), the data ([0026]: describing the various data for use by the NN.), a class vector determined by an ML model ([0033]-[0034]: describing vectors associated with the labels and classes as determined by the NN.), and …; and 
substituting the pseudolabels for the previously assigned labels in a next epoch of training the ML model ([0032] and [0038]: describing that the pseudo label associated with the ground truth labels are used for a next round of NN training as part of an iterative training process.).

While the cited reference Zou teaches the above limitations of claim 1, it does not explicitly teach: “the method performed by circuitry configured to implement a pseudolabel generator” in the preamble. Chu teaches: a label generator with an ensemble of machine learning algorithm comprising training and generating pseudo labels (Chu [0055] and [0064]-[0065]). Wherein the label generator is part of the anomaly management system with hardware components (Chu [0052]).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the method of training the machine learning model in the cited reference to include the generator circuitry in Chu. Doing so would enable “[a]n anomaly detection model generator accesses sensor data generated by a plurality of sensors, determines a plurality of feature vectors from the sensor data, and executes a plurality of unsupervised anomaly detection machine learning algorithms in an ensemble using the plurality of feature vectors to generate a set of predictions. Respective entropy-based weightings are determined for each of the plurality of unsupervised anomaly detection machine learning algorithms from the set of predictions. A set of pseudo labels is generated based on the predictions and weightings, and a supervised machine learning algorithm uses the set of pseudo labels as training data to generate an anomaly detection model corresponding to the plurality of sensors.” (Chu Abstract).

While the cited references in combination teach the above the limitations of claim 1, they do not explicitly teach: “a noise model” on line 6. Sukhbaatar teaches: a noise model, e.g. a “bottom-up noise model” (Sukhbaatar sections 3 and 3.1) or a “top-down noise model” (Sukhbaatar sections 3 and 3.5).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the method of training the machine learning model and the generator circuitry in the combined cited references to include the noise model in Sukhbaatar. Doing so would enable “two approaches to make an existing classification model, which we call the base model, robust against noisy labels: bottom-up and top-down noise models” (Sukhbaatar section 3). Wherein these are “simple approaches to training deep neural networks on data with noisy labels. We introduce an extra noise layer into the network which adapts the network outputs to match the noisy label distribution. The parameters of this noise layer can be estimated as part of the training process and involve simple modifications to current training infrastructures for deep networks. We demonstrate the approaches on several datasets, including large scale experiments on the ImageNet classification benchmark, showing how additional noisy data can improve state-of-the-art recognition models.” (Sukhbaatar Abstract).  

Regarding claim 2, the rejection of claim 1 is incorporated. Zou teaches:
The method of claim 1, wherein generating the respective pseudolabel includes determining, for each class, a probability of that class given the data ([0034]: describing predicted class probability computations.).

Regarding claim 3, the rejection of claim 2 is incorporated. Zou teaches:
The method of claim 2, wherein generating the respective pseudolabel further includes determining, for each label, a probability of the label given that class ([0034] and [0039]-[0042]: describing probability computations in correlation with labels and classes.).

Regarding claim 4, the rejection of claim 3 is incorporated. Zou teaches:
The method of claim 3, wherein generating the respective pseudolabel further includes determining a class label associated with a probability based on a combination of the determined probability of the class given the data and the determined probability of the label given the class ([0035] and [0039]-[0042]: describing that the pseudo class label is determined based on the summed probabilities of the class probability and the label probability.).

Regarding claim 5, the rejection of claim 1 is incorporated. The cited references in combination teach “based on the specified uncertainty” as shown above, but they do not explicitly teach: “wherein the noise model indicates, …, a likelihood of the previously assigned label being correct”. Sukhbaatar further teaches:
(Sukhbaatar sections 3.1, 3.2, and 3.5: describing the noise models and the probability computations of the label being assigned the true, i.e. correct, label.)”.
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the method of training the machine learning model and the generator circuitry in the combined cited references to include the noise model probability computations in Sukhbaatar. Doing so would enable “simple approaches to training deep neural networks on data with noisy labels. We introduce an extra noise layer into the network which adapts the network outputs to match the noisy label distribution. The parameters of this noise layer can be estimated as part of the training process and involve simple modifications to current training infrastructures for deep networks. We demonstrate the approaches on several datasets, including large scale experiments on the ImageNet classification benchmark, showing how additional noisy data can improve state-of-the-art recognition models.”

Regarding claim 6, the rejection of claim 5 is incorporated. Chu further teaches:
The method of claim 5, wherein the class associated with the combination having a highest value is provided as the pseudolabel (Chu [0059], [0062], and [0064]: describing that the ensemble of machine learning models computes optimal weightings and minimal entropy in correlation with the generated pseudo labels, wherein the pseudo labels having optimal weighting and minimal entropy are selected. That is, pseudo labels with high value or importance as denoted by the optimal weighting and minimal entropy are selected.).

Chu. Doing so would enable a determination of “weightings may then be applied to each of the predictions, or votes, of each respective algorithm to determine an aggregate, ensemble prediction for each data point or collection of data points. This ensemble prediction may be designated as a pseudo label (representing an ersatz ground truth) corresponding to that particular data point” (Chu [0055]).

Regarding claim 7, the rejection of claim 1 is incorporated. Sukhbaatar further teaches:
The method of claim 1, wherein the noise model indicates, for each label and class combination, a probability that the label is erroneously associated with the data (Sukhbaatar sections 4.1: describing experimental results showing probabilities of incorrect labels as shown in Fig. 5.) when the class is the proper label (Sukhbaatar sections 4, 4.2, and 4.3: describing experimental results with clean classification labels, e.g. normal or true classifications as shown in Table 1 and Fig. 6.).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the method of training the machine learning model and the generator circuitry in the combined cited references to include the noise model label error computations in Sukhbaatar. Doing so would enable “simple approaches to training deep neural networks on data with noisy labels. We introduce an extra noise layer into the network which adapts the network outputs to match the noisy label distribution. The parameters of this noise layer can be estimated as part of the training process and involve simple modifications to current training infrastructures for deep networks. We demonstrate the approaches on several datasets, including large scale experiments on the ImageNet classification benchmark, showing how additional noisy data can improve state-of-the-art recognition models.”

Regarding independent claim 8, claim 8 is substantially similar to independent claim 1 and therefore is rejected on the same grounds as claim 1. Claim 8 is a system claim that corresponds to method claim 1. 
A mapping is shown below for the limitations of claim 8 that differ from claim 1. Zou teaches:
A system for training a machine learning (ML) model using informed pseudolabels, the system comprising ([0038] and [0041]-[0042]: describing training of a neural network (NN), i.e. machine learning model, that involves pseudo labels. See also [0027]: describing a system comprising processors.): 
a memory to store parameters defining the ML model ([0026]: describing a data store for storing neural network parameters and data. See also [0027]: describing various memory for data storage.); and 
processing circuitry to ([0027]-[0028]: describing circuitry comprising processors for executing program instructions.): ….

Regarding claim 9, claim 9 is substantially similar to claim 2 and therefore is rejected on the same ground as claim 2. Claim 9 is a system claim that corresponds to method claim 2.

Regarding claim 10, claim 10 is substantially similar to claim 3 and therefore is rejected on the same ground as claim 3. Claim 10 is a system claim that corresponds to method claim 3.

Regarding claim 11, claim 11 is substantially similar to claim 4 and therefore is rejected on the same ground as claim 4. Claim 11 is a system claim that corresponds to method claim 4.

Regarding claim 12, claim 12 is substantially similar to claim 5 and therefore is rejected on the same ground as claim 5. Claim 12 is a system claim that corresponds to method claim 5.

Regarding independent claim 14, claim 14 is substantially similar to independent claim 1 and therefore is rejected on the same grounds as claim 1. Claim 14 is a medium claim that corresponds to method claim 1. 
A mapping is shown below for the limitations of claim 14 that differ from claim 1. Zou teaches:
A non-transitory machine-readable medium including instructions that ([0027]: describing various media including non-volatile computer readable media for storing executable instructions.), when executed by a machine ([0026]: describing that a system comprising processor can execute the instructions.), cause the machine to perform operations for training a machine learning (ML) model using informed pseudolabels, the operations comprising ([0038] and [0041]-[0042]: describing training of a neural network (NN), i.e. machine learning model, that involves pseudo labels. See also [0027]: describing a system comprising processors.): ….

Regarding claim 15, claim 15 is substantially similar to claim 2 and therefore is rejected on the same ground as claim 2. Claim 15 is a medium claim that corresponds to method claim 2.

Regarding claim 16, claim 16 is substantially similar to claim 3 and therefore is rejected on the same ground as claim 3. Claim 16 is a medium claim that corresponds to method claim 3.

Regarding claim 17, claim 17 is substantially similar to claim 4 and therefore is rejected on the same ground as claim 4. Claim 17 is a medium claim that corresponds to method claim 4.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zou et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2019/0130220, hereinafter Zou), Chu et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2018/0096261, hereinafter Chu), and Sukhbaatar et. al., “Learning from Noisy Labels with Deep Neural Networks” (hereinafter Sukhbaatar) in view of Mnih et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2017/0228871, hereinafter Mnih). 

Regarding claim 13, the rejection of claim 8 is incorporated. Zou teaches:
The system of claim 8, wherein the ML model is a segmentation model that classifies image pixels ([0029], [0031]-[0033], and [0036]: describing that the NN, i.e. machine learning model, is operable as a segmentation model for classifying image pixels.), 
the previously assigned labels are one of bounding boxes, ellipses, point targets ([0031] and [0049]-[0051]: describing semantic segmentation involving pixel points for various target objects in the images, e.g. sky, road, etc. as shown in Figs. 2 and 5-7.)
While the cited reference Zou teaches the above limitations of claim 13, it does not explicitly teach: “the noise model estimates the probability of mislabeled pixels”. Mnih teaches: that an omission noise compensator model with noise model computes a probability associated with omission noise, which “occurs when some map pixels are labeled as not belonging to the object class of interest when they, in fact, do” (i.e. mislabeled pixels) (Mnih [0040]-[0047]). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process of training the machine learning model with the uncertainty and the noise model in the combined cited references to include the noise model computations associated with mislabeled pixels in Mnih. Doing so would enable “a system and method for labelling aerial images. A neural network generates predicted map data. The parameters of the neural network are trained by optimizing an objective function which compensates for noise in the map images. The function compensates both omission noise and registration noise.” (Mnih Abstract).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Redmon et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2019/0102646, hereinafter Redmon) in view of Kypreos et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2017/0011077, hereinafter Kypreos) and Asher et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2019/0138946, hereinafter Asher). 

Regarding claim 18, Redmon teaches:
A system for selecting an annotation type for use in annotating data for use in training a machine learning (ML) model, the system comprising ([0030]-[0031], [0039], and [0042]-[0043]: describing training of a neural network (NN), i.e. machine learning model, with annotated image data, wherein such annotation comprises labels/classification. The NN operating in conjunction with annotation module to annotating the images with predicted annotation data obtained from the NN.): 
a memory to store parameters defining the ML model ([0046]-[0047] and [0059]-[0060]: describing processing apparatus comprising memory storage for implementing the NN.); and 
processing circuitry to ([0046]-[0047], [0054], and [0059]-[0060]: describing processing apparatus comprising processors to execute the instructions and implement the NN.): 
identify multiple annotation types ([0060] and [0079]: describing that the NN can identify and annotate various detected objects in the image. Wherein such annotations comprises a plurality of class types based on a hierarchical tree of classes ([0089], [0094], [0100], and [0103]-[0104].);  
…36…; 
for each annotation type of the annotation types, training the ML model using data annotated using the annotation type ([0079] and [0081]: describing training of the NN based on the hierarchy tree of classes. Wherein the training includes for each various annotation class in the plurality of classes of the hierarchy tree ([0089], [0090]-[0091], [0095]-[0099], and [0103]-[0104].); 
…, select an annotation type ([0047], [0060], [0070], [0075], and [0081]: describing selection of the annotation class/type based on the hierarchical tree of classes.)
While the cited reference Redmon teaches the above limitations of claim 18, it does not explicitly teach: “for each annotation type of the annotation types, identify a cost associated therewith” on lines 8-9 and “based on the identified cost” on line 11. Kypreos teaches: cost considerations computed for each annotation for a plurality of annotations in a plurality of data sets (Kypreos [0037]-[0038]). Wherein the annotations include various categories/ taxonomies, i.e. types (Kypreos [0014], [0027], and [0032]-[0033]). That is, a cost basis is being determined for the annotations including annotation types. 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process of training the machine learning model in the cited reference to include the cost computations in Kypreos. Doing so would enable “[m]ethods, systems, and techniques for annotating large amounts of data are provided. Example embodiments provide a Scalable Annotation Architecture (a “SAS”), which builds predictive models for an annotation from the ground up…. The SAS operates by performing in an iterative fashion a process that seeds training data and hypothesizes a predictive model based upon that data, then sends samples of the data to a crowdsourcing environment to provide selective verification.” (Kypreos Abstract).

While the cited references in combination teach the above limitations of claim 18, they do not explicitly teach: “operate each ML model to determine an accuracy of the ML model, and … and the accuracy” on lines 10-11. Asher teaches: training and evaluation of a plurality of candidate machine learning models, determining a predictive accuracy of the models, and selecting the most accurate model as the predictive machine learning model (Asher [0038], [0050], and [0077]). 
Asher. Doing so would enable “[a] system may automatically generate a predictive machine learning model by automatically performing various processes based on an analysis of the data as well as metadata associated with the data. The system may accept a selection of data and a prediction field from the data… The system may train and select a model based on several candidate models. The system may then perform the predictions based on the selected model and send an indication of the predictions to a user.” (Asher Abstract). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Redmon et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2019/0102646, hereinafter Redmon), Kypreos et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2017/0011077, hereinafter Kypreos), and Asher et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2019/0138946, hereinafter Asher) in view of Kang et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2018/0032038, hereinafter Kang).

Regarding claim 19, the rejection of claim 18 is incorporated. Redmon teaches:
The system of claim 18, wherein: 
the annotation types include two or more of bounding boxes ([0031]-[0032] and [0044]: describing a plurality of, i.e. more than two, bounding boxes), polygons, point targets ([0037], [0066]-[0067], and [0087]: describing dimensions comprising coordinate points related to the object being detected, i.e. targeted dimensions and points.), and ellipses; 


While the cited reference Redmon teaches the above limitations of claim 19, it does not explicitly teach: “accuracy is determined based on a receiver operating characteristic curve of the output” on lines 4-5. Kang teaches: receiver operating characteristics (ROC) in analyzing accuracy of the machine learning models to evaluate accuracy of the models’ performance based on its outputs with regards to correct predictions comprising classifiers (Kang [0047] and [0057]-[0058]). The outputs and ROC graph are shown in Fig. 5.
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the bounding boxes or points in the cited reference to include the ROC computations in Kang. Doing so would enable the accuracy analysis logic (AAL) component to perform accuracy analyses “by determining how often the data model makes a correct prediction” (Kang [0047]), as well by using ROC curves to “show the sensitivity of the data model by plotting the rate of true positives to the rate of false positives” of the machine learning models (Kang [0057]).

While the cited references in combination teach the above limitations of claim 19, they do not explicitly teach “the cost includes time to annotate, monetary cost to annotate, and time to train using the annotation type of the annotation types” on lines 6-7. Kypreos further teaches:
“the cost includes time to annotate (Krypeos [0032] and [0037]: describing time consuming metrics related to the annotations.), monetary cost to annotate (Kypreos [0023]-[0024] and [0038]-[0038: describing monetary cost considerations related to the annotations.), and time to train using the annotation type of the annotation types (Kypreos [0037]-[0038]: describing time related to training and building the model with the various annotations.)”.
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the bounding boxes or points with the ROC computations in the combined cited references to include the cost computations in Kypreos. Doing so would enable “[m]ethods, systems, and techniques for annotating large amounts of data are provided. Example embodiments provide a Scalable Annotation Architecture (a “SAS”), which builds predictive models for an annotation from the ground up…. The SAS operates by performing in an iterative fashion a process that seeds training data and hypothesizes a predictive model based upon that data, then sends samples of the data to a crowdsourcing environment to provide selective verification.” (Kypreos Abstract).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Redmon et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2019/0102646, hereinafter Redmon), Kypreos et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2017/0011077, hereinafter Kypreos), and Asher et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2019/0138946, hereinafter Asher) in view of Zou et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2019/0130220, hereinafter Zou) and Sukhbaatar et. al., “Learning from Noisy Labels with Deep Neural Networks” (hereinafter Sukhbaatar). 

Regarding claim 20, the rejection of claim 18 is incorporated. Redmon teaches:
The system of claim 18, wherein the processing circuitry is further to: 
receive the annotations indicating an expected classification for data ([0035], [0039],  [0047], [0060], and [0079]: describing that annotations comprising predicted/expected classifiers for the data are obtained.), the annotations having a specified uncertainty ([0088]-[0089], [0094], and [0100]: describing that the annotations comprising classifiers have conditional probabilities, i.e. specified uncertainty, based on the hierarchical tree of classes.); ….

While the cited reference Redmon teaches the above limitations of claim 20, it does not explicitly teach: “generate respective pseudolabels for the data based on the previously assigned labels, the data, a class vector determined by the ML model, and …; and substitute the pseudolabels for the previously assigned annotations in a next epoch of training the ML model” on lines 4-7. Zou teaches:
“generate respective pseudolabels for the data based on the previously assigned labels ([0032]-[0034]: describing ground truth labels which denotes previously assigned labels. Wherein the ground truth labels can used to generate approximated ground truth labels, AKA pseudo labels, using the NN ([0038] and [0041]-[0042]), the data ([0026]: describing the various data for use by the NN.), a class vector determined by the ML model ([0033]-[0034]: describing vectors associated with the labels and classes as determined by the NN.), and …; and 
substitute the pseudolabels for the previously assigned annotations in a next epoch of training the ML model ([0032] and [0038]: describing that the pseudo label associated with the ground truth labels are used for a next round of NN training as part of an iterative training process.).”
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the expected classification and probability in the Zou. Doing so would enable “[t]he processor … to: determine a target segmentation loss for training the neural network to perform semantic segmentation of a target image in a target domain, determine a value of a pseudo-label of the target image by reducing the target segmentation loss while providing aa supervision of the training over the target domain, perform semantic segmentation on the target image using the trained neural network to segment the target image and classify an object in the target image….” (Zou Abstract).

While the cited references in combination teach the above limitations of claim 20, they do not explicitly teach: “a noise model” on line 5. Sukhbaatar teaches: a noise model, e.g. a “bottom-up noise model” (Sukhbaatar sections 3 and 3.1) or a “top-down noise model” (Sukhbaatar sections 3 and 3.5).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the expected classification and probability with the pseudo labels in the combined cited references to include the noise model in Sukhbaatar. Doing so would enable “two approaches to make an existing classification model, which we call the base model, robust against noisy labels: bottom-up and top-down noise models” (Sukhbaatar section 3). Wherein these are “simple approaches to training deep neural networks on data with noisy labels. We introduce an extra noise layer into the network which adapts the network outputs to match the noisy label distribution. The parameters of this noise layer can be estimated as part of the training process and involve simple modifications to current training infrastructures for deep networks. We demonstrate the approaches on several datasets, including large scale experiments on the ImageNet classification benchmark, showing how additional noisy data can improve state-of-the-art recognition models.” (Sukhbaatar Abstract).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Vahdat (U.S. Pat. App. Pre-Grant Pub. No. 2018/0150728): describing machine learning classification models involving training using noisy labels. The process comprising probability computations for the classification labels that accounts for label noise and “label flips”, i.e. when a classification label changes from one label/classification to another. 
Gindele (U.S. Pat. No. 6,681,054): describing a probabilistic noise model for calculating probabilities associated with a “likelihood of a pixel estimate being a good estimate of the true uncorrupted signal value”. The probabilities being utilized by the pixel estimator and pixel estimate processor for calculating reduced noise pixel value.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762. The examiner can normally be reached M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.H./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128